Exhibit 10.38

 

LOGO [g529462g0203034051057.jpg]

Private & Confidential

June 2017

To: Mark Sabag

Dear Mark,

In recognition of the hard work, loyalty and commitment that you have
demonstrated to date and in light of the many challenges ahead of us, I am
pleased to inform you that the Board of Directors and its HR & Compensation
Committee approved granting you with the following continued vesting benefits:

In the event the Company will terminate your employment (except for termination
under the circumstances specified in Section 14.5 of your employment agreement
with the Company), any equity awards that were and/or will be granted to you
until the date of termination shall continue to vest for a period of two years
from such date (“Extended Period”) as if you had remained employed by the
Company, in accordance with the terms and conditions of TPI’s equity plans and
the individual award agreements evidencing such grants (including, for the
avoidance of doubt, any performance vesting conditions).

In addition, the vested portion of any Options as of the end of the Extended
Period shall continue to be exercisable through their stated expiration date,
following which any portion of such Options not exercised will expire.

For the avoidance of doubt, the above continued vesting benefits shall not apply
to termination by reason of your resignation.

I look forward to your continued commitment to achieving Teva’s short and
long-term strategic goals.

Sincerely,

/s/ Dr. Yitzhak Peterburg

Dr. Yitzhak Peterburg

Interim President and Chief Executive Officer